                                                                            Page 1 of 2

                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION
WILLIS MILLER,
       Plaintiff,
v.                                                     Case No. 3:21cv371-LC-HTC
SGT V. DAY
     Defendant.
_________________________/

                                       ORDER

      The magistrate judge issued a Report and Recommendation on April 1, 2021

(ECF No. 7).         The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.      The magistrate judge’s Report and Recommendation (ECF No. 7) is

adopted and incorporated by reference in this order.

      2.      This case is DISMISSED WITHOUT PREJUDICE as malicious for

Plaintiff’s abuse of the judicial process.




Case No. 3:21cv371-LC-HTC
                                                               Page 2 of 2

     3.   The clerk of court is directed to close this case.

     DONE AND ORDERED this 6 day of May, 2021.



                                 s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv371-LC-HTC
